              Case 2:20-cv-01119-BJR Document 26-2 Filed 07/31/20 Page 1 of 3




 1                                                       HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9

10   STATE OF WASHINGTON,
                                                          No. 2:20-cv-01119-BJR
11                                         Plaintiff,
12          v.                                            [PROPOSED] ORDER

13   BETSY D. DeVOS, in her official capacity as
     the United States Secretary of Education, and
14   UNITED STATES DEPARTMENT OF
     EDUCATION,
15

16                                      Defendants.

17
            On July 31, 2020 amicus curiae Council of the Great City Schools (“Council”) filed a
18
     Motion for Leave to File Amicus Brief which included an administrative request to exceed
19

20   applicable page limits under the Court’s Standing Order for All Civil Cases. The Council

21   requests an additional 9 pages—or 24 pages total—for its brief.
22          The Court has considered the Council’s request to exceed applicable page limits and
23
     hereby GRANTS amicus curiae’s requests.
24
            Now, therefore, it is ORDERED that:
25
            Amicus curiae Council of the Great City Schools shall be granted leave to file its amicus
26

27   brief up to 24 pages in length.

                                                                              PACIFICA LAW GROUP LLP
     [PROPOSED] ORDER - 1                                                         1191 SECOND AVENUE
     Case No. 2:20-cv-01119-BJR                                                         SUITE 2000
                                                                             SEATTLE, WASHINGTON 98101-3404
                                                                                TELEPHONE: (206) 245.1700
                                                                                 FACSIMILE: (206) 245.1750
              Case 2:20-cv-01119-BJR Document 26-2 Filed 07/31/20 Page 2 of 3




 1          IT IS SO ORDERED.

 2

 3
            DATED this _____ of _____, 2020
 4

 5
                                                _______________________________________
 6
                                                   HONORABLE BARBARA J. ROTHSTEIN
 7

 8                                                         United States District Court Judge

 9

10   Presented by:
11
     PACIFICA LAW GROUP, LLP
12
     By s/Gregory J. Wong
13   Gregory J. Wong, WSBA # 39329
     1191 Second Avenue
14   Suite 2000
15   Seattle, Washington 98101-3404
     Telephone: (206) 245-1700
16   Greg.Wong@pacificalawgroup.com

17   HUSCH BLACKWELL LLP
18   John W. Borkowski (IL Bar No. 6320147)
19   Mary Deweese (IL Bar No. 6326512)
     Pro hac vice motion forthcoming
20   120 South Riverside Plaza, Suite 2200
     Chicago, Illinois 60606
21   Phone: (312) 526-1538
     Fax: (312) 655-1501
22   john.borkowski@huschblackwell.com
23   mary.deweese@huschblackwell.com

24   Paige Duggins-Clay (TX Bar No. 24105825)
     Pro hac vice motion forthcoming
25   111 Congress Avenue, Suite 1400
     Austin, Texas 78701
26
     Phone: (512) 472-5456
27   Fax: (512) 479-1101

                                                                      PACIFICA LAW GROUP LLP
     [PROPOSED] ORDER - 2                                                 1191 SECOND AVENUE
     Case No. 2:20-cv-01119-BJR                                                 SUITE 2000
                                                                     SEATTLE, WASHINGTON 98101-3404
                                                                        TELEPHONE: (206) 245.1700
                                                                         FACSIMILE: (206) 245.1750
              Case 2:20-cv-01119-BJR Document 26-2 Filed 07/31/20 Page 3 of 3




 1   scott.schneider@huschblackwell.com
     paige.duggins-clay@huschblackwell.com
 2
     Aleksandra O. Rushing (MO Bar No. 68304)
 3
     Shmuel B. Shulman (MO Bar No. 71175)
 4   Pro hac vice motions forthcoming
     190 Carondelet Plaza, Suite 600
 5   St. Louis, Missouri 63141
     Phone: (314) 345-6275
 6   Fax: (314) 480-1505
     aleks.rushing@huschblackwell.com
 7
     shmuli.shulman@huschblackwell.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                  PACIFICA LAW GROUP LLP
     [PROPOSED] ORDER - 3                                             1191 SECOND AVENUE
     Case No. 2:20-cv-01119-BJR                                             SUITE 2000
                                                                 SEATTLE, WASHINGTON 98101-3404
                                                                    TELEPHONE: (206) 245.1700
                                                                     FACSIMILE: (206) 245.1750
